DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Rectification for Cone-Beam Projection and Backprojection (Riddell).
Regarding claim 1:
Riddell disclose a method, comprising: 
acquiring imaging data corresponding to a plurality of divergent X-rays (abstract, “cone beam geometry of C-arm systems”); 
assigning a single functional form to the plurality of divergent X-rays (p. 954, right-hand column, eq. 18, with system matric R); 
determining, via a homographic transform (Fig. 2, homograph H), weights of interaction between a plurality of distribution samples and a plurality of X-ray detector bins based on the single functional form (p. 955, left-hand col. 3rd paragraph, rectified system matric r); and 
reconstructing an image based on the weights of interaction (Fig. 4).
Regarding claim 2:
Riddell disclose the method of claim 1, further comprising sampling the single functional form to obtain a desired level of precision (p. 954, sect. II-F, 2nd Par., the forward projection model).
Regarding claim 3:
Riddell disclose the method of claim 2, wherein sampling the single functional form comprises expanding the single functional form with a set of one-dimensional basis functions (voxels).
Regarding claim 4:
Riddell disclose the method of claim 3, wherein each weight of the weights of interaction is associated with a respective one-dimensional basis function of the set of one-dimensional basis functions (each voxel corresponds to evaluating basis function).
Regarding claim 5:
Riddell disclose the method of claim 2, wherein sampling the single functional form comprises determining unknown points corresponding to the single functional form by interpolating known points from the acquired imaging data abstract, linear and nearest neighbor interpolation).
Regarding claim 6:
Riddell disclose the method of claim 1, wherein the imaging data is sampled in a flat-panel detector-based cone-beam tomographic geometry (abstract).
Regarding claim 7:
Riddell disclose the method of claim 1, wherein the homographic transform is defined prior to acquiring the imaging data (sect II-C).
Regarding claim 8:
Riddell disclose the method of claim 1, wherein reconstructing the image comprises iteratively reconstructing the image with a symmetric projector/backprojector operator pair determined based on the weights of interaction (Fig. 4, projector/backprojector pair).
Regarding claim 9:
Riddell disclose the method of claim 1, wherein the weights of interaction are determined in parallel (p. 954, 2nd par. 2, parallel geometry resampling with high oversampling factor prior to backprojection).
Regarding claim 10:
Riddell disclose the method of claim 1, further comprising diagnosing a medical issue based on the reconstructed image (Fig. 8).
Regarding claim 11:
Riddell disclose a medical imaging system, comprising: 
an X-ray source (abstract, required for CBCT); 
an X-ray detector array configured to detect X-ray radiation emitted by the X-ray source and attenuated by an object of interest (abstract, required for CBCT); and 
a controller communicably coupled to the X-ray detector array and storing instructions in non-transitory memory, the instructions executable to: 
acquire sampled imaging data sampled over a sampling grid and bins of the X-ray detector array (abstract, required for BCT); 
select a set of basis functions for a set of homographic resampling transforms based on a desired level of precision (p. 954, sect. II-F, 2nd Par., the forward projection model); 
determine, in parallel, each coefficient of a set of coefficients for a respective one of the set of basis functions (p. 954, 2nd par. 2, parallel geometry resampling with high oversampling factor prior to backprojection); 
reconstruct an image depicting the object of interest by iteratively reprojecting and backprojecting the sampled imaging data based on the set of coefficients (Fig. 4, projector/backprojector pair); and 
display the reconstructed image (Fig. 4).
Regarding claim 12:
Riddell disclose the system of claim 11, wherein each basis function of the set of basis functions is globally continuous and independently computed (page 942, C).
Regarding claim 13:
Riddell disclose the system of claim 11, wherein the instructions are further executable to select an interpolation scheme for the set of basis functions based on the desired level of precision (page 952,B).
Regarding claim 16:
Riddell disclose a method for reconstructing an image from sampled imaging data, the method comprising: 
resampling the sampled imaging data via a set of one-dimensional homographic resampling transforms to obtain resampled imaging data as a plurality of known sampling points (page 954-955, C and D); 
determining a plurality of unknown sampling points via interpolation of the plurality of known sampling points (page 954-955, C and D); 
forming a symmetric projector/backprojector operator pair based on the plurality of known sampling points and the plurality of unknown sampling points (page 954-955, C and D); and 
reconstructing the image by iteratively projecting and backprojecting the resampled imaging data via the symmetric projector/backprojector operator pair (Fig. 4, page 956, G).
Regarding claim 17:
Riddell disclose the method of claim 16, wherein determining the plurality of unknown sampling points via interpolation of the known sampling points comprises associating the plurality of known sampling points with the plurality of unknown sampling points to form a set of one-dimensional basis functions (page 954-955, C and D).
Regarding claim 18:
Riddell disclose the method of claim 17, wherein forming the symmetric projector/backprojector operator pair comprises determining a set of coefficients respectively associated with the set of one-dimensional basis functions (Fig. 4, page 956, G).
Regarding claim 19:
Riddell disclose the method of claim 18, wherein determination of the set of coefficients is performed analytically (Fig. 4, page 956, G).
Allowable Subject Matter
Claims 14, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14:
Riddell disclose the system of claim 11, but fail to teach wherein the controller is further communicably coupled to a plurality of GPGPUs, the plurality of GPGPUs being configured to execute at least some of the instructions in parallel.
Regarding claim 15:
Riddell disclose the system of claim 11, but fail to teach wherein the image is reconstructed using a deep-learning based image reconstruction algorithm.
Regarding claim 20:
Riddell disclose the method of claim 17, but fail to teach wherein each one-dimensional basis function of the set of one-dimensional basis functions is formed as a convolution of B-spline functions.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884